EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 In connection with theQuarterly Report of Nostalgia Family Brands, Inc. (the "Company") on Form 10-Q, for the period ended March 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Edward O'Donnell, Chief Financial Officer and Vice President of Nostalgia Family Brands, Inc., certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 23, 2015 By: /s/ Edward O'Donnell Edward O'Donnell Chief Financial Officer and Vice President
